Exhibit 10.1
[U.S. $1,000,000,000 FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]
 
CREDIT AGREEMENT
dated as of August 12, 2011
among
APACHE CORPORATION,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
CITIBANK, N.A.,
BANK OF AMERICA, N.A., and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents
 
J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I Definitions     1  
 
           
SECTION 1.1
  Defined Terms     1  
SECTION 1.2
  Classification of Loans and Borrowings     15  
SECTION 1.3
  Terms Generally     15  
SECTION 1.4
  Accounting Terms; GAAP     15  
 
            ARTICLE II The Credits     16  
 
           
SECTION 2.1
  The Facility; Commitments     16  
SECTION 2.2
  Loans and Borrowings     16  
SECTION 2.3
  Requests for Borrowings     17  
SECTION 2.4
  Letters of Credit     17  
SECTION 2.5
  Funding of Borrowings     22  
SECTION 2.6
  Extension of Maturity Date and of Commitments     23  
SECTION 2.7
  Interest Elections     25  
SECTION 2.8
  Termination and Reduction of Commitments     26  
SECTION 2.9
  Repayment of Loans; Evidence of Debt     27  
SECTION 2.10
  Prepayment of Loans     27  
SECTION 2.11
  Fees     28  
SECTION 2.12
  Interest     29  
SECTION 2.13
  Alternate Rate of Interest     30  
SECTION 2.14
  Increased Costs     30  
SECTION 2.15
  Break Funding Payments     31  
SECTION 2.16
  Taxes     32  
SECTION 2.17
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     34  
SECTION 2.18
  Mitigation Obligations; Replacement of Lenders     36  
SECTION 2.19
  Defaulting Lenders     36  
 
            ARTICLE III Representations and Warranties     38  
 
           
SECTION 3.1
  Organization     38  
SECTION 3.2
  Authorization and Validity     38  
SECTION 3.3
  Government Approval and Regulation     38  
SECTION 3.4
  Pension and Welfare Plans     38  
SECTION 3.5
  Regulation U     39  
SECTION 3.6
  Taxes     39  
SECTION 3.7
  Subsidiaries; Restricted Subsidiaries     39  
 
            ARTICLE IV Conditions     39  
 
           
SECTION 4.1
  Effectiveness     39  
SECTION 4.2
  All Loans     41  

i 



--------------------------------------------------------------------------------



 



                      Page   ARTICLE V Affirmative Covenants     41  
 
           
SECTION 5.1
  Financial Reporting and Notices     41  
SECTION 5.2
  Compliance with Laws     42  
SECTION 5.3
  Maintenance of Properties     42  
SECTION 5.4
  Insurance     42  
SECTION 5.5
  Books and Records     43  
SECTION 5.6
  Use of Proceeds     43  
 
            ARTICLE VI Financial Covenant     43  
 
           
SECTION 6.1
  Ratio of Total Debt to Capital     43  
 
            ARTICLE VII Negative Covenants     43  
 
           
SECTION 7.1
  Liens     43  
SECTION 7.2
  Mergers     45  
SECTION 7.3
  Asset Dispositions     45  
SECTION 7.4
  Transactions with Affiliates     45  
SECTION 7.5
  Restrictive Agreements     45  
SECTION 7.6
  Guaranties     46  
 
            ARTICLE VIII Events of Default     46  
 
           
SECTION 8.1
  Listing of Events of Default     46  
SECTION 8.2
  Action if Bankruptcy     47  
SECTION 8.3
  Action if Other Event of Default     48  
 
            ARTICLE IX Agents     48  
 
            ARTICLE X Miscellaneous     50  
 
           
SECTION 10.1
  Notices     50  
SECTION 10.2
  Waivers; Amendments     52  
SECTION 10.3
  Expenses; Indemnity; Damage Waiver     53  
SECTION 10.4
  Successors and Assigns     54  
SECTION 10.5
  Survival     56  
SECTION 10.6
  Counterparts; Integration; Effectiveness     57  
SECTION 10.7
  Severability     57  
SECTION 10.8
  Right of Setoff     57  
SECTION 10.9
  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS     57  
SECTION 10.10
  Headings     58  
SECTION 10.11
  Confidentiality     58  
SECTION 10.12
  Interest Rate Limitation     59  
SECTION 10.13
  USA PATRIOT Act Notice     60  
SECTION 10.14
  NO ORAL AGREEMENTS     60  

ii 



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
EXHIBITS:
   
 
   
Exhibit A
  Form of Legal Opinion of Thompson & Knight LLP
Exhibit B
  Form of Compliance Certificate
Exhibit C
  Form of Assignment and Acceptance
Exhibit D
  Form of Borrowing/Interest Election Request
 
   
SCHEDULES:
   
 
   
Schedule 2.1
  Commitments
Schedule 3.7
  Subsidiaries; Restricted Subsidiaries
Schedule 7.1
  Liens

iii 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of August 12, 2011, is among APACHE
CORPORATION, a Delaware corporation (“Borrower”), the LENDERS (as defined below)
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and CITIBANK,
N.A., BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agents.
     Borrower, Lenders, the Administrative Agent, and the other Agents party
hereto hereby agree as follows:
ARTICLE I
Definitions
     SECTION 1.1 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Accepting Lenders” is defined in Section 2.6.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders, and its successors.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agents” means each of the Administrative Agent, and the Syndication
Agents.
     “Agreement” means this Credit Agreement, as it may be amended,
supplemented, restated or otherwise modified and in effect from time to time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, and (c) the LIBO Rate in
effect on such day for a one-month interest period plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively. If
for any reason the

 



--------------------------------------------------------------------------------



 



Administrative Agent shall have determined (which determination shall be
conclusive and binding, absent manifest error) that it is unable to ascertain
the Federal Funds Effective Rate or the LIBO Rate for any reason, including,
without limitation, the inability or failure of the Administrative Agent to
obtain sufficient bids or publications in accordance with the terms hereof, the
Alternate Base Rate shall be the Prime Rate until the Federal Funds Effective
Rate and the LIBO Rate can be so determined.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Rating Level” means (a) at any time the ratings established or
deemed to have been established by Moody’s, S&P, and Fitch for the Index Debt
are equivalent ratings, the level set forth in the chart below under the heading
“Applicable Rating Level” (a “Level”) opposite the ratings under the headings
“Moody’s” and “S&P/Fitch”, and (b) if the ratings established or deemed to have
been established by Moody’s, S&P and Fitch for the Index Debt shall fall within
different Levels, the Applicable Rating Level shall be based on the highest two
ratings, unless the highest two ratings shall fall within different Levels in
which case the Applicable Rating Level shall be based on the lower of the
highest two ratings, provided, however, that for purposes of the foregoing, (i)
“³” means a rating equal to or more favorable than; “£” means a rating equal to
or less favorable than; “>” means a rating greater than; “<” means a rating less
than; (ii) if Moody’s, S&P, or Fitch shall not have in effect a rating for the
Index Debt (other than by reason of the circumstances referred to in the
penultimate sentence appearing before the table below), then, notwithstanding
anything to the contrary, the Applicable Rating Level shall be based on the
higher of the two existing ratings; (iii) if only one of Moody’s, S&P, and Fitch
shall have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the penultimate sentence of this definition), then
the Applicable Rating Level shall be the rating that is one Level below the
rating established by such party; (iv) if there is no rating for the Index Debt
from Moody’s, S&P, and Fitch, then the Applicable Rating Level shall equal Level
V; and (v) if the ratings established or deemed to have been established by
Moody’s, S&P and Fitch for the Index Debt shall be changed (other than as a
result of a change in the rating system of Moody’s, S&P or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rating Level shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s, S&P or Fitch shall change, or if any such rating
agency shall cease to be in the business of rating corporate debt obligations,
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rating Level shall be determined by reference to the rating most
recently in effect prior to such change or cessation. Changes in the Applicable
Rating Level will occur automatically without prior notice.

2



--------------------------------------------------------------------------------



 



                      Applicable Rating Level

    Moody’s

    S&P/Fitch

   
Level I
    ³A1     ³A+    
Level II
    A2     A    
Level III
    A3     A-    
Level IV
    Baa1     BBB+    
Level V
    £Baa2     £BBB    

For example, if the Moody’s rating is A3, the S&P rating is BBB+, and the Fitch
rating is A, Level III shall apply.
     “Arrangers” is defined in Article IX.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 2.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
     “Authorized Officer” means the Chairman and Chief Executive Officer, the
President and Chief Corporate Officer, the President and Chief Operating
Officer, the Executive Vice President and Chief Financial Officer and the Senior
Vice President—Treasury and Administration of Borrower, and any officer or
employee of Borrower specified as such to the Administrative Agent in writing by
any of the aforementioned officers of Borrower.
     “Availability Period” means the period from and including the Effective
Date to but excluding the Maturity Date.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or consented to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Base Rate Margin” means, for any day, the applicable rate per annum set
forth below under the caption “Base Rate Margin”, in either case, based upon the
Applicable Rating Level, applicable on such date:

3



--------------------------------------------------------------------------------



 



                Applicable Rating Level

    Base Rate Margin (in basis points)

    Level I     0.0 bps     Level II     0.0 bps     Level III     0.0 bps    
Level IV     0.0 bps     Level V     2.5 bps    

Each change in the Base Rate Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Base Rate Margin will
occur automatically without prior notice.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” has the meaning assigned to such term in the Preamble.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by Borrower for a Borrowing in
accordance with Section 2.3, in substantially the form of Exhibit D or any other
form approved by the Administrative Agent.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital” means the consolidated shareholder’s equity of Borrower and its
Subsidiaries plus the consolidated Debt of Borrower and its Subsidiaries.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.
     “Certificate of Extension” means a certificate of Borrower, executed by an
Authorized Officer and delivered to the Administrative Agent, in a form
acceptable to the Administrative Agent, which requests an extension of the then
scheduled Maturity Date pursuant to Section 2.6.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.16(b), by any lending office of such Lender or
such Issuing Bank or by such Lender’s or such Issuing Bank’s

4



--------------------------------------------------------------------------------



 



holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith, and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder in an aggregate principal amount at any one time outstanding up to but
not exceeding the amount set forth opposite such Lender’s name on Schedule 2.1
hereto as such commitment may be (a) reduced from time to time pursuant to
Section 2.8, (b) reduced or increased from time to time pursuant to Section 2.6
or pursuant to assignments by or to such Lender pursuant to Section 10.4 and (c)
terminated pursuant to Sections 4.1, 8.2 or 8.3. The amount of the Commitment
represents such Lender’s maximum Credit Exposure hereunder. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.1, or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders’ Commitments is
$1,000,000,000.
     “Consolidated Assets” means the total assets of the Borrower and its
subsidiaries which would be shown as assets on a consolidated balance sheet of
Borrower and its subsidiaries prepared in accordance with GAAP.
     “Consolidated Tangible Net Worth” means (i) the consolidated shareholder’s
equity of Borrower and its Subsidiaries (determined in accordance with GAAP),
less (ii) the amount of consolidated intangible assets of Borrower and its
Subsidiaries, plus (iii) the aggregate amount of any non-cash write downs, on a
consolidated basis, by Borrower and its Subsidiaries during the term hereof.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 (b) or 414 (c) of the Internal Revenue Code
or Section 4001 of ERISA.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and its LC Exposure at
such time.
     “Credit Party” means the Administrative Agent, any Issuing Bank or any
Lender.

5



--------------------------------------------------------------------------------



 



     “Debt” of any Person means indebtedness, including capital leases, shown as
debt on a consolidated balance sheet of such Person prepared in accordance with
GAAP.
     “Declining Lenders” is defined in Section 2.6.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by the Administrative Agent, acting in good faith, to confirm in a
manner reasonably satisfactory to the Administrative Agent that it will comply
with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon (i) the
Administrative Agent’s receipt of such confirmation, and (ii) compliance in full
by such Lender with its funding obligations under this Agreement as of the date
of such certification, or (d) has become the subject of a Bankruptcy Event.
     “Designated User” means a Person designated as such by a Lender or the
Administrative Agent.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means a date agreed upon by Borrower and the
Administrative Agent as the date on which the conditions specified in
Section 4.1 of this Agreement are satisfied (or waived in accordance with
Section 10.2 of this Agreement).
     “Effectiveness Notice” means a notice and certificate of Borrower properly
executed by an Authorized Officer of Borrower addressed to the Lenders and
delivered to the Administrative Agent, whereby Borrower certifies satisfaction
of all the conditions precedent to the effectiveness under Section 4.1 of this
Agreement.
     “Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations, decrees, judgments, injunctions,
legally binding notices or legally binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
protection of the environment, preservation or reclamation of natural

6



--------------------------------------------------------------------------------



 



resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters relating to the exposure of Hazardous
Material.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the rules,
regulations and interpretations thereunder, in each case as in effect from time
to time.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Eurodollar Margin” means, for any day, the applicable rate per annum set
forth below under the caption “Eurodollar Margin”, in either case, based upon
the Applicable Rating Level, applicable on such date:

                Applicable Rating Level

    Eurodollar Margin (in basis points)

    Level I     67.0 bps     Level II     77.5 bps     Level III     87.5 bps  
  Level IV     95.0 bps     Level V     102.5 bps    

Each change in the Eurodollar Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Eurodollar Margin
will occur automatically without prior notice.
     “Event of Default” has the meaning assigned to such term in Article VIII.
     “Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) income or franchise Taxes imposed on (or
measured by) its net income, in each case, (i) by the United States of America
(or any political subdivision thereof), or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or (ii) as the result of any present or
former connection

7



--------------------------------------------------------------------------------



 



between such recipient and the jurisdiction imposing such Tax other than any
connection arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction described in clause
(a) above, (c) any backup withholding tax that is required by the Code as a
result of such Lender’s failure to comply with the requirements of
Section 2.16(e)(i) to be withheld from amounts payable to any Lenders, (d) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
Borrower under Section 2.18(b)), any withholding Tax that is imposed on amounts
payable to or for the account of such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding Tax
pursuant to Section 2.16(a), and (e) any Taxes imposed under FATCA.
     “Existing Credit Facility” means that certain Credit Agreement, dated as of
August 13, 2010, among Borrower, the lenders party thereto, JPMorgan Chase Bank,
N.A., as administrative agent and the other agents party thereto.
     “Facility Fee” is defined in Section 2.11(a).
     “Facility Fee Rate” means, for any day, the applicable rate per annum set
forth below under the caption “Facility Fee Rate”, based upon the Applicable
Rating Level applicable on such date:

                Applicable Rating Level:

    Facility Fee Rate

    Level I     8.0 bps     Level II     10.0 bps     Level III     12.5 bps    
Level IV     17.5 bps     Level V     22.5 bps    

Each change in the Facility Fee Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Facility Fee Rate
will occur automatically without prior notice.
     “FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (and any amended or successor version thereof that is substantively
comparable), and any current or future regulations or official interpretations
thereof.

8



--------------------------------------------------------------------------------



 



     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three (3) Federal funds
brokers of recognized standing selected by it.
     “Financial Letter of Credit” means any Letter of Credit other than a
Performance Letter of Credit.
     “Fitch” means Fitch, Inc. and any affiliate or successor thereto that is a
nationally recognized rating agency in the United States.
     “Foreign Lender” any Lender that is not a U.S. Person.
     “GAAP” means generally accepted accounting principles as in effect from
time to time, applied on a basis consistent with the most recent financial
statements of Borrower and its Subsidiaries delivered to the Lenders pursuant
hereto.
     “Governmental Authority” means the government of the United States of
America or any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Hazardous Material” means (a) any “hazardous substance,” as defined by
CERCLA; (b) any “hazardous waste,” as defined by the Resource Conservation and
Recovery Act; or (c) any pollutant or contaminant or hazardous, dangerous or
toxic chemical, material or substance within the meaning of any other
Environmental Law.
     “Indebtedness” of any Person means all (i) Debt, and (ii) guaranties or
other contingent obligations in respect of the Debt of any other Person.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of Borrower that is not guaranteed by any other
Person or subject to any other credit enhancement.
     “Interest Election Request” means a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.7, in substantially the form
of Exhibit D or any other form approved by the Administrative Agent.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of

9



--------------------------------------------------------------------------------



 



a Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first day of such Interest
Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Administrative Agent, such other
day, in the calendar month that is one, two, three or six months (or, with the
consent of each Lender, nine or twelve months) thereafter, in each case as
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
     “Issuing Bank” means each of (a) JPMorgan and (b) each Lender that shall
have become an Issuing Bank hereunder as provided in Section 2.4(j) (other than
any Person that shall have ceased to be an Issuing Bank as provided in
Section 2.4(k)), as applicable, each in its capacity as an issuer of Letters of
Credit hereunder. The Issuing Banks may, in their discretion, and with the
approval of Borrower, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Banks, in which case the term “Issuing Bank” shall
include any such Affiliates with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.4 with respect to such
Letters of Credit).
     “JPMorgan” means JPMorgan Chase Bank, N.A.
     “LC Disbursement” means a payment made by any Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lenders” means the Persons listed on Schedule 2.1 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “Letter of Credit Extension Notice” is defined in Section 2.4(b).

10



--------------------------------------------------------------------------------



 



     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the applicable British Bankers’ Association Settlement Rate for
deposits in dollars (for delivery on the first day of such Interest Period)
appearing on the Reuters “LIBOR01” screen (or on any successor or substitute
screen provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen
of such service, as reasonably determined by the Administrative Agent and
Borrower from time to time for purposes of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Lien” means any mortgage, pledge, lien, encumbrance, charge, or security
interest of any kind, granted or created to secure Indebtedness; provided,
however, that, with respect to any prohibitions of Liens on Property, the
following transactions shall not be deemed to create a Lien to secure
Indebtedness; (i) production payments and (ii) liens required by statute and
created in favor of U.S. governmental entities to secure partial, progress,
advance, or other payments intended to be used primarily in connection with air
or water pollution control.
     “Loan” means any loan made by the Lenders pursuant to Section 2.1.
     “Loan Document” means this Agreement, any Borrowing Request, any Interest
Election Request, any Certificate of Extension, any Assignment and Acceptance,
any election notice, the agreement with respect to fees described in
Section 2.11(b), and each other agreement, document or instrument delivered by
Borrower or any other Person in connection with this Agreement, as such may be
amended, restated, supplemented or otherwise modified from time to time.
     “Material Adverse Effect” means, as to any matter, that such matter could
reasonably be expected to materially and adversely affect the assets, business,
properties, condition (financial or otherwise) of Borrower and its Subsidiaries
taken as a whole. No matter shall be considered to result, or be expected to
result, in a Material Adverse Effect unless such matter causes Borrower and its
Subsidiaries, on a consolidated basis, to suffer a loss or incur a cost equal to
at least ten percent (10%) of Borrower’s Consolidated Tangible Net Worth.
     “Maturity Date” means the earliest of:
     (a) the Original Maturity Date, or such other later date as may result from
any extension requested by Borrower and consented to by some or all of the
Lenders pursuant to Section 2.6.
     (b) the date on which the Commitments are terminated in full or reduced to
zero pursuant to Section 2.8; and

11



--------------------------------------------------------------------------------



 



     (c) the date on which the Commitments otherwise are terminated in full and
reduced to zero pursuant to the terms of Sections 4.1, 8.2 or 8.3.
Upon the occurrence of any event described in clause (b) or (c), the Commitments
shall terminate automatically and without any further action.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency in the United States.
     “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
     “Obligations” means, at any time, the sum of (i) the outstanding principal
amount of any Loans plus (ii) all outstanding LC Disbursements plus (iii) all
accrued and unpaid interest, Facility Fees and other fees due pursuant to
Section 2.11 plus (iv) all other obligations of Borrower to any Lender or any
Agent, whether or not contingent, arising under or in connection with any of the
Loan Documents.
     “Original Maturity Date” means August 12, 2016.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement. For purposes of clarity, any
Taxes imposed under FATCA will not be treated as Other Taxes.
     “Participants” is defined in Section 10.4(e).
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Pension Plan” means a “pension plan,” as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which a
Borrower or any corporation, trade or business that is, along with a Borrower, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Performance Letter of Credit” means any Letter of Credit issued (a) to
ensure the performance of services or the delivery of goods or (b) primarily for
the purpose of securing performance obligations of the Borrower or any
Subsidiary to Governmental Authorities, including clean-up and remediation
obligations, provided that, for the avoidance of doubt and without limiting the
foregoing, no Performance Letter of Credit shall secure or otherwise support any
Indebtedness for borrowed money.

12



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
unlimited liability company, joint venture, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City. Without notice to Borrower or any other
Person, the Prime Rate shall change automatically from time to time as and in
the amount by which such prime rate shall fluctuate. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans and other loans at rates of interest at, above or below the Prime Rate.
For purposes of this Agreement, any change in the Alternate Base Rate due to a
change in the Prime Rate shall be effective on the date such change in the Prime
Rate is publicly announced as being effective.
     “Property” means (i) any property owned or leased by Borrower or any
Subsidiary, or any interest of Borrower or any Subsidiary in property, which is
considered by Borrower to be capable of producing oil, gas, or minerals in
commercial quantities, (ii) any interest of Borrower or any Subsidiary in any
refinery, processing or manufacturing plant owned or leased by Borrower or any
manufacturing plant owned or leased by Borrower or any Subsidiary, (iii) any
interest of Borrower or any Subsidiary in all present and future oil, gas, other
liquid and gaseous hydrocarbons, and other minerals now or hereafter produced
from any other Property or to which Borrower or any Subsidiary may be entitled
as a result of its ownership of any Property, and (iv) all real and personal
assets owned or leased by Borrower or any Subsidiary used in the drilling,
gathering, processing, transportation, or marketing of any oil, gas, and other
hydrocarbons or minerals, except (a) any such real or personal assets related
thereto employed in transportation, distribution or marketing or (b) any
interest of Borrower or any Subsidiary in, any refinery, processing or
manufacturing plant, or portion thereof, which property described in clauses
(a) or (b), in the opinion of the board of directors of Borrower, is not a
principal plant or principal facility in relation to the activities of Borrower
and its Subsidiaries taken as a whole.
     “Register” has the meaning set forth in Section 10.4.
     “Regulation U” means any of Regulations T, U or X of the Board from time to
time in effect and shall include any successor or other regulations or official
interpretations of said Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System or any successor Person.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Replacement Lenders” is defined in Section 2.6(c)(ii).
     “Required Lenders” means Lenders having in the aggregate 51% of the
aggregate total Commitments, or, if the Commitments have been terminated,
Lenders holding 51% of the aggregate unpaid principal amount of the outstanding
Obligations.

13



--------------------------------------------------------------------------------



 



     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.
     “Restricted Subsidiary” means any Subsidiary of Borrower that owns any
asset representing or consisting of an entitlement to production from, or other
interest in, reserves of oil, gas or other minerals in place located in the
United States or Canada, including, without limitation, Apache Canada Ltd., a
corporation organized under the laws of the Province of Alberta, Canada, or is
otherwise designated by Borrower in writing to the Administrative Agent.
     “S&P” means Standard & Poor’s and any successor thereto that is a
nationally-recognized rating agency in the United States.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
any basic, marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “subsidiary” means, with respect to any Person, any corporation or other
similar entity of which more than 50% of the outstanding capital stock (or other
equity) having ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or entity (irrespective
of whether or not at the time capital stock or any other class or classes of
such corporation or entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned by such Person.
     “Subsidiary” means any subsidiary of Borrower; provided, however, that in
all events the following Persons shall not be deemed to be Subsidiaries of
Borrower or any of its Subsidiaries: Apache Offshore Investment Partnership, a
Delaware general partnership, Apache Offshore Petroleum Limited Partnership, a
Delaware limited partnership, Main Pass 151 Pipeline Company, a Texas general
partnership, and Apache 681/682 Joint Venture, a Texas joint venture.
     “Syndication Agents” means Citibank, N.A., Bank of America, N.A. and Wells
Fargo Bank, National Association, in their capacity as syndication agents.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Transactions” means the execution, delivery and performance by Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

14



--------------------------------------------------------------------------------



 



     “2010 Financials” is defined in Section 4.1(d).
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “United States” or “U.S.” means the United States of America, its fifty
states and the District of Columbia.
     “Unrestricted Subsidiary” means any Subsidiary of Borrower that is not a
Restricted Subsidiary.
     “USA Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001).
     “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
     “Welfare Plan” means a “welfare plan,” as such term is defined in
Section 3(1) of ERISA.
     SECTION 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred by Type (e.g., a “Eurodollar
Loan”).
     SECTION 1.3 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies the Administrative Agent that Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies Borrower that the Required Lenders

15



--------------------------------------------------------------------------------



 



request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
ARTICLE II
The Credits
     SECTION 2.1 The Facility; Commitments. Subject to the terms and conditions
set forth herein, each Lender agrees to make Loans to Borrower and to acquire
participations in Letters of Credit hereunder from time to time during the
Availability Period, in an aggregate principal amount up to, but not to exceed,
the amount of such Lender’s Commitment, provided that such Loans and Letter of
Credit participations will not result in (a) such Lender’s Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Credit Exposures
of all Lenders hereunder exceeding the sum of their total Commitments. Subject
to the conditions herein, Borrower may borrow, prepay and reborrow Loans.
     SECTION 2.2 Loans and Borrowings.
     (a) Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (including any continuation
or conversion of existing Loans made in connection therewith). At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000 (including
any continuation or conversion of existing Loans made in connection therewith);
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.4(e). Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
ten (10) Eurodollar Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

16



--------------------------------------------------------------------------------



 



     SECTION 2.3 Requests for Borrowings. To request a Borrowing, Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.4(e) may be
given not later than 12:00 p.m. (noon), New York City time. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.2:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.4 Letters of Credit.
     (a) Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit for its own account or the account of
any Subsidiary, in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank, at any time and from time to time during the
Availability Period, and (subject to the conditions set forth in Section 4.2),
the applicable Issuing Bank will issue such Letters of Credit. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, it will be fully responsible for the reimbursement
of LC Disbursements, the payment of interest thereon and the payment of fees due
under Section 2.11(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted to, or entered into
with, any Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
     (b) To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or

17



--------------------------------------------------------------------------------



 



transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably, but no less than five (5) Business Days, in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) below), the amount of such Letter of Credit, the name and address
of the beneficiary thereof, whether such Letter of Credit is a Financial Letter
of Credit or a Performance Letter of Credit (subject to confirmation of such
status by the Administrative Agent and the applicable Issuing Bank, acting
reasonably and in consultation with the Borrower) and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided, however, that to the extent
such application contains terms and conditions that are inconsistent with the
terms and conditions of this Agreement, the application shall be conformed to
the terms and conditions of this Agreement. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $250,000,000, (ii) the total
Credit Exposure shall not exceed the total Commitments and (iii) following the
effectiveness of any Maturity Date extension request, the LC Exposure in respect
of all Letters of Credit having an expiration date after the previously
effective Maturity Date shall not exceed the aggregate Commitments of the
consenting Lenders extended pursuant to Section 2.6; provided that an Issuing
Bank shall not issue, amend, renew or extend any Letter of Credit (other than
automatic renewals thereof pursuant to customary evergreen provisions or
amendments that do not effect an extension, or increase the stated face amount,
of such Letter of Credit) if it shall have been notified by the Administrative
Agent at the written request of the Required Lenders that a Default or an Event
of Default has occurred and is continuing and that, as a result, no further
Letters of Credit shall be issued by it (a “Letter of Credit Suspension
Notice”); provided however that such Issuing Bank shall have received such
Letter of Credit Suspension Notice within a sufficient amount of time to process
internally the instructions therein contained. Each determination as to whether
a Letter of Credit constitutes a Financial Letter of Credit or a Performance
Letter of Credit shall be made by the Administrative Agent and the applicable
Issuing Bank, acting reasonably and in consultation with the Borrower and, once
made, shall be conclusive and binding upon the Borrower, the Lenders and the
Issuing Banks.
     (c) Each Letter of Credit shall expire at or prior to the close of business
not later than the earlier of (i) the date one year after the date of issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof
one year after such renewal or extension) and (ii) the then effective Maturity
Date; provided that any Letter of Credit may provide for the renewal thereof for
additional periods (which shall in no event extend beyond the date referred to
in clause (ii) above) upon notice by Borrower delivered to the Issuing Lender
not less than ten (10) days before the then effective expiration date.
Notwithstanding the foregoing, any Letter of Credit issued hereunder may, in the
sole discretion of the applicable Issuing Bank, expire after the Maturity Date
but on or before the date that is 90 days after the Maturity Date, provided that
the Borrower hereby agrees that it shall provide cash collateral in an amount
equal to 102% of

18



--------------------------------------------------------------------------------



 



the LC Exposure in respect of any such outstanding Letter of Credit to the
applicable Issuing Bank at least five (5) days prior to the Maturity Date, which
such amount shall be (i) deposited by the Borrower in an account in the name of
the Borrower at, and for the benefit of, such Issuing Bank and (ii) held by such
Issuing Bank for, and until, the satisfaction of the Borrower’s reimbursement
obligations in respect of such Letter of Credit until the expiration of such
Letter of Credit. The Issuing Bank shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the deposit or through the investment of such deposits, which
investments, if any, shall be made by the Issuing Bank, at its option and
reasonable discretion, in consultation with the Borrower, and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Any Letter of Credit
issued with an expiration date beyond the Maturity Date shall, to the extent of
any undrawn amount remaining thereunder on the Maturity Date, cease to be a
“Letter of Credit” outstanding under this Agreement for purposes of the Lenders’
obligations to participate in Letters of Credit pursuant to Section 2.4(d). For
the avoidance of doubt, if the Maturity Date shall be extended pursuant to
Section 2.6, “Maturity Date” as referenced in this sentence shall refer to the
Maturity Date as extended pursuant to Section 2.6; provided that,
notwithstanding anything in this Agreement (including Section 2.6 hereof) or any
other Loan Document to the contrary, the Maturity Date and the Availability
Period, as such terms are used in reference to any Issuing Bank or any Letter of
Credit issued thereby, may not be extended with respect to any Issuing Bank
without the prior written consent of such Issuing Bank. If the Borrower is
required to provide an amount of cash collateral pursuant to this
Section 2.4(c), such amount including any accumulated interest or profit (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after the expiration of the final Letter of Credit secured by
such amounts and, to the extent applicable, any lien related to the cash
collateral shall be released by the Issuing Bank.
     (d) By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the applicable Issuing Bank or the Lenders, such Issuing Bank hereby grants
to each Lender, and each such Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each such Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.4(e), or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit (provided that such Letter of Credit shall expire no later than the date
set forth in Section 2.4(c)), or the occurrence and continuance of a Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
     (e) If any Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit, the Borrower shall reimburse or cause reimbursement of such LC
Disbursement by paying or causing to be paid to the Administrative Agent an
amount equal to such LC

19



--------------------------------------------------------------------------------



 



Disbursement not later than 2:00 p.m., New York City time, on the Business Day
immediately following the date on which the Borrower shall have received notice
of such LC Disbursement; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.3
that such payment be financed with an ABR Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment or
cause it to be made shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment or cause it to be made
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.5 with respect to Loans made by such Lender (and
Section 2.5 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower or any
Subsidiary pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
     (f) To the extent permitted by applicable law, the Borrower’s obligation to
reimburse LC Disbursements as provided in Section 2.4(e) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.4, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
To the extent permitted by applicable law, neither the Administrative Agent, the
Lenders nor any of the Issuing Banks, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to

20



--------------------------------------------------------------------------------



 



exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
     (g) The applicable Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The applicable Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.
     (h) If an Issuing Bank shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement by the date that is three (3) Business Days
following the date such reimbursement is due pursuant to Section 2.4(e), then
Section 2.12(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to Section 2.4(e) to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.
     (i) If any Event of Default described in Section 8.1(a) shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the (i) occurrence of any Event of Default with
respect to the Borrower described in Section 8.1(g) or (ii) acceleration of the
maturity of the Loans and termination of the Commitments pursuant to
Section 8.3. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement in accordance with this paragraph. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at

21



--------------------------------------------------------------------------------



 



the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount including any accumulated interest or profit (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived and, to
the extent applicable, any lien related to the cash collateral shall be released
by the Administrative Agent.
     (j) The Borrower may, at any time and from time to time, upon notice to the
Administrative Agent, designate as additional Issuing Banks one or more Lenders
that agree to serve in such capacity as provided below. The acceptance by a
Lender of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to such
additional Issuing Bank, executed by the Borrower, the Administrative Agent and
such additional Issuing Bank and, from and after the effective date of such
agreement, (i) such Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Lender in its capacity as an
issuer of Letters of Credit hereunder.
     (k) The Borrower may terminate the appointment of any Issuing Bank as an
“Issuing Bank” hereunder by providing a written notice thereof to such Issuing
Bank, with a copy to the Administrative Agent. Any such termination shall become
effective upon the earlier of (i) such Issuing Bank acknowledging receipt of
such notice and (ii) the 10th Business Day following the date of the delivery
thereof; provided that no such termination shall become effective until and
unless the LC Exposure attributable to Letters of Credit issued by such Issuing
Bank (or its Affiliates) shall have been reduced to zero. At the time any such
termination shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the terminated Issuing Bank pursuant to
Section 2.11(b). Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit. Without limiting the foregoing, following the
delivery by the Borrower of any notice of termination in respect of any Issuing
Bank (and regardless of whether such notice has become effective), such Issuing
Bank shall have no obligation to issue, amend, renew or extend any Letter of
Credit.
     SECTION 2.5 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to an account of Borrower
designated by Borrower from time to time in a written notice to the
Administrative Agent executed by two

22



--------------------------------------------------------------------------------



 



Authorized Officers of Borrower; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.4(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on the requested date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate or a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of Borrower, the interest rate
applicable to Loans made in such Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     SECTION 2.6 Extension of Maturity Date and of Commitments.
     (a) Subject to the other provisions of this Agreement and provided that no
Event of Default has occurred and is continuing, the total Commitments shall be
effective for an initial period from the Effective Date to the Original Maturity
Date; provided that the applicable Maturity Date, and concomitantly the total
Commitments, may be extended (but not more than twice during the life of this
Agreement) for successive one year periods expiring on the date which is one
year from the then scheduled Maturity Date. If Borrower shall request in a
Certificate of Extension delivered to the Administrative Agent at least 45 days
but no more than 90 days prior to a date which is an anniversary of the date of
this Agreement that the Maturity Date be extended for one year from the then
scheduled Maturity Date, then the Administrative Agent shall promptly notify
each Lender of such request and each Lender shall notify the Administrative
Agent, no later than 30 days prior to such anniversary of the date of this
Agreement, whether such Lender, in the exercise of its sole discretion, will
extend the Maturity Date for such one year period. Any Lender which shall not
timely notify the Administrative Agent whether it will extend the Maturity Date
shall be deemed to not have agreed to extend the Maturity Date. No Lender shall
have any obligation whatsoever to agree to extend the Maturity Date. Any
agreement to extend the Maturity Date by any Lender shall be irrevocable, except
as provided in Section 2.6(c).
     (b) If all Lenders notify the Administrative Agent pursuant to clause
(a) of this Section 2.6 of their agreement to extend the Maturity Date, then the
Administrative Agent shall so notify each Lender and Borrower, and such
extension shall be effective without other or further action by any party hereto
for such additional one-year period.
     (c) If Lenders constituting at least the Required Lenders approve the
extension of the then scheduled Maturity Date (such Lenders agreeing to extend
the Maturity Date herein called

23



--------------------------------------------------------------------------------



 



the “Accepting Lenders”) and if one or more Lenders shall notify, or be deemed
to notify, the Administrative Agent pursuant to clause (a) of this Section 2.6
that they will not extend the then scheduled Maturity Date (such Lenders herein
called the “Declining Lenders”), then (A) the Administrative Agent shall
promptly so notify Borrower and the Accepting Lenders, (B) the Accepting Lenders
shall, upon Borrower’s election to extend the then scheduled Maturity Date in
accordance with clause (i) or (ii) below, extend the then scheduled Maturity
Date and (C) Borrower shall, pursuant to a notice delivered to the
Administrative Agent, the Accepting Lenders and the Declining Lenders, no later
than the tenth (10th) day following the date by which each Lender is required,
pursuant to Section 2.6(a), to approve or disapprove the requested extension of
the total Commitments, either:
     (i) elect to extend the Maturity Date and direct the Declining Lenders to
terminate their Commitments, which termination shall become effective on the
date which would have been the Maturity Date except for the operation of this
Section. On the date which would have been the Maturity Date except for the
operation of this Section, (x) Borrower shall deliver a notice of the
effectiveness of such termination to the Declining Lenders with a copy to the
Administrative Agent and (y) Borrower shall pay in full in immediately available
funds all Obligations of Borrower owing to the Declining Lenders, including any
amounts required pursuant to Section 2.15, and (z) upon the occurrence of the
events set forth in clauses (x) and (y), the Declining Lenders shall each cease
to be a Lender hereunder for all purposes, other than for purposes of
Sections 2.14 through 2.17 and Section 10.3, and shall cease to have any
obligations or any Commitment hereunder, other than to the Agents pursuant to
Article IX, and the Administrative Agent shall promptly notify the Accepting
Lenders and Borrower of the new Commitments; or
     (ii) elect to extend the Maturity Date and, prior to or no later than the
then scheduled Maturity Date, (A) to replace one or more of the Declining
Lenders with another lender or lenders reasonably acceptable to the
Administrative Agent (such lenders herein called the “Replacement Lenders”) and
(B) Borrower shall pay in full in immediately available funds all Obligations of
Borrower owing to any Declining Lenders which are not being replaced, as
provided in clause (i) above; provided that (x) any Replacement Lender shall
purchase, and any Declining Lender shall sell, such Declining Lender’s rights
and obligations hereunder without recourse or expense to, or warranty by, such
Declining Lender being replaced for a purchase price equal to the aggregate
outstanding principal amount of the Obligations payable to such Declining Lender
plus any accrued but unpaid interest on such Obligations and accrued but unpaid
fees or other amounts owing in respect of such Declining Lender’s Loans and
Commitments hereunder, including compensation for any break funding, to the
extent required by Section 2.15, and (y) upon the payment of such amounts
referred to in clause(x) and the execution of an Assignment and Acceptance by
such Replacement Lender and such Declining Lender, such Replacement Lender shall
constitute a Lender hereunder and such Declining Lender being so replaced shall
no longer constitute a Lender (other than for purposes of Sections 2.14 through
2.17 and Section 10.3), and shall no longer have any obligations hereunder,
other than to the Agents pursuant to Article IX; or

24



--------------------------------------------------------------------------------



 



     (iii) elect to revoke and cancel the extension request in such Certificate
of Extension by giving notice of such revocation and cancellation to the
Administrative Agent (which shall promptly notify the Lenders thereof) no later
than the tenth (10th) day following the date by which each Lender is required,
pursuant to clause (a) of this Section, to approve or disapprove the requested
extension of the Maturity Date, and concomitantly the total Commitments.
If Borrower fails to timely provide the election notice referred to in this
clause (c), Borrower shall be deemed to have revoked and cancelled the extension
request in the Certificate of Extension and to have elected not to extend the
Maturity Date.
     SECTION 2.7 Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request (or an ABR Borrowing if no Type is specified) and,
in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request (or one month if no Interest Period is
specified). Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Borrower may, subject to the requirements of Section 2.2(c), elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
     (b) To make an election pursuant to this Section, Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

25



--------------------------------------------------------------------------------



 



     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies Borrower, then, so long as an Event of Default
is continuing, (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing and (ii) unless repaid and provided the Indebtedness has
not been accelerated pursuant to Section 8.3, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
     SECTION 2.8 Termination and Reduction of Commitments.
     (a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
     (b) Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Credit Exposures would exceed the total
Commitments.
     (c) Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

26



--------------------------------------------------------------------------------



 



     SECTION 2.9 Repayment of Loans; Evidence of Debt.
     (a) Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date or, if earlier, the date on which the Commitment of
such Lender relating to such Loan is terminated (except for termination of the
Commitment of the assigning Lender pursuant to Section 10.4(b)).
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by one or
more promissory notes. In such event, Borrower shall prepare, execute and
deliver to such Lender promissory notes payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns and in a
form approved by the Administrative Agent). Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).
     SECTION 2.10 Prepayment of Loans.
     (a) Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
     (b) Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of

27



--------------------------------------------------------------------------------



 



termination of the Commitments as contemplated by Section 2.8, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.8. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.2. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12
and compensation for break funding, to the extent required by Section 2.15.
     SECTION 2.11 Fees.
     (a) Borrower agrees to pay to the Administrative Agent for the account of
each Lender on a pro rata basis (based on Commitments) a facility fee (the
“Facility Fee”), which Facility Fee shall accrue at the Facility Fee Rate on the
daily amount of the Commitments during the period from and including the
Effective Date to but excluding the Maturity Date; provided that if such Lender
continues to have any Credit Exposure after its Commitment terminates, then such
Facility Fee shall continue to accrue on the daily amount of such Lender’s
Credit Exposure from and including the date on which its Commitment terminates
but excluding the date on which such Lender ceases to have any Credit Exposure.
Accrued Facility Fees shall be payable in arrears on the first day of, April,
July and October and the second day of January of each year, as applicable, and
on the Maturity Date, commencing on the first such date to occur after the
Effective Date; provided that any Facility Fees accruing as of the date on which
the Commitments terminate shall be payable on demand. All Facility Fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a commission with respect to all outstanding Letters of
Credit, which shall accrue at a per annum rate equal to the Eurodollar Margin
then in effect on the face amount of each such Letter of Credit during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to any Issuing Bank a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the Borrower and such Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting

28



--------------------------------------------------------------------------------



 



fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
     (c) Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the Administrative Agent.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to any Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
Facility Fees and commissions pursuant to Section 2.11(b), to the Lenders. Any
and all fees paid shall not be refundable under any circumstances.
     SECTION 2.12 Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest on the
daily amount outstanding at the Alternate Base Rate plus the Base Rate Margin.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest on
the daily amount outstanding at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Eurodollar Margin.
     (c) [Intentionally omitted].
     (d) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Loans on the Maturity
Date; provided that (i) interest accrued pursuant to paragraph (d) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
     (f) Subject to Section 10.12, all interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

29



--------------------------------------------------------------------------------



 



     SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period;
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; or
     (c) the Administrative Agent determines in good faith (which determination
shall be conclusive absent manifest error) that by reason of circumstances
affecting the interbank dollar market generally, deposits in dollars in the
London interbank dollar market are not being offered for the applicable Interest
Period and in an amount equal to the amount of the Eurodollar Loan requested by
Borrower,
then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing for the affected
Interest Period shall be ineffective, and (ii) if any Borrowing Request requests
a Eurodollar Borrowing, such Borrowing shall be made as a Eurodollar Loan having
the shortest Interest Period which is not unavailable under Section 2.13(a)
through Section 2.13(c), and if no Interest Period is available, as an ABR
Borrowing.
     SECTION 2.14 Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or
     (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

30



--------------------------------------------------------------------------------



 



     (b) If any Lender or any Issuing Bank reasonably determines that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or such Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section (together with the calculation thereof) shall be delivered to
Borrower and shall be conclusive absent demonstrable error. Borrower shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by Borrower pursuant to Section 2.18 then, in any such event,
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of

31



--------------------------------------------------------------------------------



 



interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive, together with the
calculation thereof, pursuant to this Section shall be delivered to Borrower and
to the Administrative Agent and shall be conclusive absent demonstrable error.
Borrower shall pay to the Administrative Agent for the account of such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
     SECTION 2.16 Taxes.
     (a) Any and all payments by or on account of any obligation of Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if Borrower shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, any Lender or any Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
     (b) In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Borrower shall pay the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (other than any such
penalties or interest arising through the failure of the Administrative Agent or
Lender to act as a reasonably prudent agent or lender, respectively), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent demonstrable error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Status of Lenders; Tax Documentation.

32



--------------------------------------------------------------------------------



 



     (i) Each Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two (2) duly completed and executed originals of United States
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal withholding tax.
     (ii) Each Foreign Lender agrees that such Lender will deliver to Borrower
and the Administrative Agent (or, in the case of a Participant, to the Lender
from which the related participation shall have been purchased) two (2) duly
completed and executed originals of United States Internal Revenue Service Form
W-8 BEN, W-8 ECI and/or W-8 IMY (together with any applicable underlying
Internal Revenue Service withholding certificates that may be required)
certifying in each case that such Lender is entitled to receive payments from
the Borrower under the Loan Documents without deduction or withholding of any
United States federal income taxes. Such forms shall be delivered by each
Foreign Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
Borrower or the Administrative Agent. Each Lender which so delivers a Form W-8
BEN, W-8 ECI or W-8 IMY further undertakes to deliver to Borrower and the
Administrative Agent two (2) additional executed originals of such form (or a
successor form) on or before such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form so delivered
by it and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrower or the Administrative Agent, in each case,
certifying that such Lender is entitled to receive payments from Borrower under
the Loan Documents without deduction or withholding of any United States federal
income taxes, unless (A) an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and (B) such Lender advises Borrower and the
Administrative Agent that it is not capable of receiving such payments without
any deduction or withholding of United States federal income tax. Any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.
     (iii) In addition to the applicable United States Internal Revenue Service
Forms required to be delivered pursuant to Section 2.16(e)(ii), each Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code shall deliver a certificate to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the

33



--------------------------------------------------------------------------------



 



Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code.
     (iv) If a payment made to a Lender, the Administrative Agent or any Issuing
Bank under any Loan Document would be subject to United States federal
withholding Tax imposed by FATCA if such Lender, Administrative Agent or Issuing
Bank were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender, Administrative Agent or Issuing Bank shall deliver to
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Administrative Agent as may be necessary
for Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender, Administrative Agent or Issuing Bank
has complied with the obligations of such Lender, Administrative Agent or
Issuing Bank under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.16(e)(iv), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
     SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) Borrower shall make each payment required to be made by it to the
Administrative Agent hereunder (whether of principal, interest or fees, or of
amounts payable under Sections 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., New York City time, and, with respect to reimbursement of LC
Disbursements, prior to 2:00 p.m., New York City time, in each case, on the date
when due, in immediately available funds, without set-off or counterclaim. All
such payments shall be made to the Administrative Agent, c/o Loan & Agency
Services Group, JPMorgan Chase Bank, N.A., 1111 Fannin Street, 10th Floor,
Houston, Texas 77002-8069, Attention: Bejaye E. Ilegbodu, telephone no.:
713-750-4147, facsimile no.: 713-427-6307, except payments to be made directly
to any Issuing Bank as expressly provided herein and except that payments
pursuant to Sections 2.14, 2.16 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties. If insufficient funds are received due
to Borrower’s entitlement to

34



--------------------------------------------------------------------------------



 



withhold amounts on account of Excluded Taxes in relation to a particular
Lender, such insufficiency shall not be subject to this
Section 2.17(b) but shall be withheld from and shall only affect payments made
to such Lender.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in the LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by Borrower pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). Borrower consents to the
foregoing and agrees, to the extent (x) Borrower may effectively do so under
applicable law and (y) any Lender may effectively do so pursuant to
Section 10.8, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or any Issuing Bank, as the case
may be, the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders or any Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(d), then the Administrative Agent may, in its
discretion, notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent to satisfy such Lender’s obligations
to it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application

35



--------------------------------------------------------------------------------



 



to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its reasonable discretion.
     SECTION 2.18 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.14, or if Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) If any Lender requests compensation under Section 2.14, or if Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender is a
Defaulting Lender hereunder, then Borrower may upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse or expense to, or warranty by, such Lender (in accordance with and
subject to the restrictions contained in Section 10.4), all its interests,
rights and obligations under this Agreement to an assignee designated by
Borrower which meets the requirements of Section 10.4(b) that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent (and if participations in Letters of Credit
are being assigned, the applicable Issuing Banks), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts), (iii) the assignee and assignor shall have entered
into an Assignment and Acceptance, and (iv) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments.
     SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) Fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.11.
     (b) the Commitment and Credit Exposure of such Defaulting Lender shall not
be included (in either the calculation of aggregate Commitments, outstanding
Obligations or

36



--------------------------------------------------------------------------------



 



otherwise) in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.2); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender as a Lender affected
thereby pursuant to Section 10.2(b).
     (c) if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
     (i) all or any part of such LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (for the purposes of such reallocation the Defaulting Lender’s
Commitment shall be disregarded in determining the Non-Defaulting Lender’s
Applicable Percentage) but only to the extent (x) the sum of all Non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all Non-Defaulting Lenders’ Commitments and (y) the sum of
each Non-Defaulting Lender’s Credit Exposure plus its reallocated share of such
Defaulting Lender’s LC Exposure does not exceed such Non-Defaulting Lender’s
Commitment;
     (ii) if the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to Section 2.19, then the fees payable to the Lenders pursuant to
Section 2.11 shall be adjusted in accordance with such Non-Defaulting Lenders’
Applicable Percentages; and
     (iii) if any Defaulting Lender’s LC Exposure is not reallocated pursuant to
Section 2.19(c), then, without prejudice to any rights or remedies of any
Issuing Bank or any Lender hereunder, all commitment fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.11(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Bank
until such LC Exposure is reallocated.
     (d) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders, and participating interests in any such newly issued
or increased Letter of Credit shall be allocated among Non-Defaulting Lenders in
a manner consistent with
Section 2.4(d) (and Defaulting Lenders shall not participate therein).
     (e) Borrower may elect to replace any Defaulting Lender in accordance with
the provisions of Section 2.18(b). In the event that the Administrative Agent,
the Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Credit Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date, if necessary as a
result of a Loan funding pursuant to Section 2.4(h), such Lender shall purchase
at par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

37



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
     In order to induce the Lenders and the Agents to enter into this Agreement
and the Lenders to make Loans hereunder, Borrower represents and warrants unto
the Agents and each Lender as set forth in this Article III.
     SECTION 3.1 Organization. Borrower is a corporation, and each of its
Subsidiaries is a corporation or other legal entity, in either case duly
incorporated or otherwise properly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority, permits and approvals, and is in good standing to
conduct its business in each jurisdiction in which its business is conducted
where the failure to so qualify would have a Material Adverse Effect.
     SECTION 3.2 Authorization and Validity. The execution, delivery and
performance by Borrower of this Agreement and each other Loan Document executed
or to be executed by it, are within Borrower’s corporate powers, have been duly
authorized by all necessary corporate action on behalf of it, and do not
(a) contravene Borrower’s articles of incorporation or other organizational
documents, as the case may be; (b) contravene any material contractual
restriction, law or governmental regulation or court decree or order binding on
or affecting Borrower or any Subsidiary; or (c) result in, or require the
creation or imposition of, any Lien, not permitted by Section 7.1, on any of
Borrower’s or any Subsidiary’s properties. This Agreement constitutes, and each
other Loan Document executed by Borrower will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of Borrower
enforceable in accordance with their respective terms subject as to enforcement
only to bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditor rights generally and to general principles
of equity.
     SECTION 3.3 Government Approval and Regulation. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by Borrower of this Agreement or any other Loan
Document. Neither Borrower nor any of its Subsidiaries is an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
     SECTION 3.4 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a lien under Section
302(f) of ERISA. No condition exists or event or transaction has occurred with
respect to any Pension Plan which would result in the incurrence by Borrower or
any member of the Controlled Group of any liability, fine or penalty in excess
of $100,000,000. Neither Borrower nor any member of the Controlled Group has any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
Title I of ERISA.

38



--------------------------------------------------------------------------------



 



     SECTION 3.5 Regulation U. Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, Regulation U. Terms for which meanings are provided in
Regulations U are used in this Section with such meanings.
     SECTION 3.6 Taxes. Borrower and each of its Subsidiaries has to the best
knowledge of Borrower after due investigation filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing, except any such taxes or charges which are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books or which
the failure to file or pay could not reasonably be expected to have a Material
Adverse Effect.
     SECTION 3.7 Subsidiaries; Restricted Subsidiaries. Schedule 3.7 hereto
contains an accurate list of all of the presently existing Subsidiaries,
including, without limitation, Restricted Subsidiaries, of Borrower as of the
date of this Agreement, setting forth their respective jurisdictions of
incorporation or organization and the percentage of their respective capital
stock or, the revenue share attributable to the general and limited partnership
interests, as the case may be, owned by Borrower or other Subsidiaries. All of
the issued and outstanding shares of capital stock of such Subsidiaries which
are corporations have been duly authorized and issued and are fully paid and
non-assessable.
ARTICLE IV
Conditions
     SECTION 4.1 Effectiveness. This Agreement shall become effective upon the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.1.
     (a) Resolutions and Officers Certificates. The Administrative Agent shall
have received from Borrower a certificate, dated the Effective Date, of the
Secretary or Assistant Secretary of Borrower as to (i) resolutions of its
governing board, then in full force and effect authorizing the execution,
delivery and performance of this Agreement and each other Loan Document to be
executed by it; (ii) the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document
executed by it; and (iii) its certificate of incorporation and bylaws; upon
which certificates each Lender may conclusively rely until it shall have
received a further certificate of an authorized officer of Borrower canceling or
amending such prior certificate.
     (b) Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Effective Date, addressed to the Administrative Agent, the
other Agents and all Lenders, from Thompson & Knight LLP, counsel to Borrower,
in substantially the form attached hereto as Exhibit A.
     (c) Closing Fees and Expenses. The Administrative Agent shall have received
for its own account, or for the account of each Lender and other Agent, as the
case may be, all fees, costs and expenses due and payable pursuant hereto.

39



--------------------------------------------------------------------------------



 



     (d) Financial Statements. The Administrative Agent shall have received a
certificate, signed by an Authorized Officer of Borrower, stating that the
audited consolidated financial statements of Borrower and its Subsidiaries for
fiscal year 2010 (the “2010 Financials”) fairly present Borrower’s financial
condition and results of operations and that prior to the Effective Date no
material adverse change in the condition or operations of Borrower and its
Subsidiaries, taken as a whole, from that reflected in the 2010 Financials has
occurred and is continuing.
     (e) Environmental Warranties. In the ordinary course of its business,
Borrower conducts an ongoing review of the effect of existing Environmental Laws
on the business, operations and properties of Borrower and its Subsidiaries, in
the course of which it attempts to identify and evaluate associated liabilities
and costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Administrative Agent shall
have received a certificate, signed by an Authorized Officer of Borrower,
stating that after such review Borrower has reasonably concluded that existing
Environmental Laws are unlikely to have a Material Adverse Effect, or that
Borrower has established adequate reserves in respect of any required clean-up
or other remediation.
     (f) Effectiveness Notice. The Administrative Agent shall have received the
Effectiveness Notice.
     (g) Litigation. The Administrative Agent shall have received a certificate,
signed by an Authorized Officer of Borrower, stating that no litigation,
arbitration, governmental proceeding, Tax claim, dispute or administrative or
other proceeding shall be pending or, to the knowledge of Borrower, threatened
against Borrower or any of its Subsidiaries which could reasonably be expected
to have a Material Adverse Effect or which purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document.
     (h) Existing Credit Facility. The Administrative Agent shall have received
a certificate, executed by an Authorized Officer of the Borrower, stating that
either (i) Borrower has repaid in full and terminated the Existing Credit
Facility concurrently with the effectiveness of this Agreement or (ii) the
Existing Credit Facility has been terminated in full prior to the effectiveness
of this Agreement.
     (i) Other Documents. The Administrative Agent shall have received such
other instruments and documents as any of the Agents or their counsel may have
reasonably requested.
The Administrative Agent shall notify Borrower, the other Agents and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.2) at or prior to 3:00 p.m., New York City time, on
August 31,

40



--------------------------------------------------------------------------------



 



2011 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
     SECTION 4.2 All Loans. The obligation of each Lender to fund any Loan which
results in an increase in the aggregate outstanding principal amount of Loans
under this Agreement on the occasion of any Borrowing, and of the Issuing Banks
to issue, amend, renew or extend any Letter of Credit, shall be subject to the
satisfaction of each of the conditions precedent set forth in this Section 4.2.
     (a) Compliance with Warranties and No Default. Both before and after giving
effect to any Borrowing or issuance, amendment, renewal or extension of any
Letter of Credit, the following statements shall be true and correct: (1) the
representations and warranties set forth in Article III shall be true and
correct with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date); and (2) no Default or Event of Default
shall have then occurred and be continuing.
     (b) Borrowings. The Administrative Agent shall have received a Borrowing
Request for such Borrowing.
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated, all Obligations
shall have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, and unless the
Required Lenders shall otherwise consent in writing, Borrower covenants and
agrees with the Lenders that:
     SECTION 5.1 Financial Reporting and Notices. Borrower will furnish, or will
cause to be furnished, to each Lender and the Administrative Agent copies of the
following financial statements, reports, notices and information:

  (a)   within 90 days after the end of each Fiscal Year of Borrower, a copy of
the audited annual report for such fiscal year for Borrower and its
Subsidiaries, including therein consolidated balance sheets of Borrower and its
Subsidiaries as of the end of such fiscal year and consolidated statements of
earnings and cash flow of Borrower and its Subsidiaries for such fiscal year, in
each case certified (without qualification) by independent public accountants of
nationally recognized standing selected by Borrower;     (b)   within 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
Borrower commencing with the fiscal quarter ending September 30, 2011, unaudited
consolidated balance sheets of Borrower and its Subsidiaries as of the end of
such fiscal quarter and consolidated statements of earnings and cash flow of
Borrower and its Subsidiaries for such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter, certified by an Authorized Officer of Borrower;

41



--------------------------------------------------------------------------------



 



  (c)   together with the financial statements described in (a) and (b), above a
compliance certificate, in substantially the form of Exhibit B or any other form
approved by the Administrative Agent, executed by an Authorized Officer of
Borrower;     (d)   within five (5) days after the occurrence of each Default, a
statement of an Authorized Officer of Borrower setting forth details of such
Default and the action which Borrower has taken and proposes to take with
respect thereto;     (e)   promptly after the sending or filing thereof, copies
of all material public filings, reports and communications from Borrower, and
all reports and registration statements which Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any national
securities exchange;     (f)   immediately upon becoming aware of the
institution of any steps by Borrower or any other Person to terminate any
Pension Plan, or the failure to make a required contribution to any Pension Plan
if such failure is sufficient to give rise to a Lien under Section 302(f) of
ERISA, or the taking of any action with respect to a Pension Plan which would
reasonably be expected to result in the requirement that Borrower furnish a bond
or other security to the PBGC or such Pension Plan, or the occurrence of any
event with respect to any Pension Plan which would reasonably be expected to
result in the incurrence by Borrower of any liability, fine or penalty in excess
of $100,000,000, or any material increase in the contingent liability of
Borrower with respect to any postretirement Welfare Plan benefit, notice
thereof; and     (g)   such other information respecting the financial condition
or operations of Borrower or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request.

     SECTION 5.2 Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders where noncompliance therewith may reasonably be
expected to have a Material Adverse Effect, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.
     SECTION 5.3 Maintenance of Properties. Borrower will, and will cause each
of its Subsidiaries to, maintain, preserve, protect and keep valid title to, or
valid leasehold interest in, all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to Section 7.1
and except for imperfections and other burdens of title thereto as do not in the
aggregate materially detract from the value thereof or for the use thereof in
their businesses (taken as a whole).
     SECTION 5.4 Insurance. Borrower will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies (subject to self-insured

42



--------------------------------------------------------------------------------



 



retentions) insurance with respect to its properties and business against such
casualties and contingencies and of such types and in such amounts as is
customary in the case of similar businesses.
     SECTION 5.5 Books and Records. Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect all of its
business affairs and transactions and permit the Administrative Agent and the
other Agents and each Lender through the Administrative Agent or any of their
respective authorized representatives, during normal business hours and at
reasonable intervals, to visit all of its offices, to discuss its financial
matters with its officers and to examine (and, at the expense of the
Administrative Agent or such other Agent or Lender or, if a Default or Event of
Default has occurred and is continuing, at the expense of Borrower, photocopy
extracts from) any of its books or other records.
     SECTION 5.6 Use of Proceeds. Borrower will, and will cause each Subsidiary
to, use the proceeds of the Loans and the Letters of Credit for Borrower’s and
its Subsidiaries’ general corporate purposes, including any non-hostile
acquisitions, or to backup Borrower’s commercial paper facilities.
ARTICLE VI
Financial Covenant
     Until the Commitments have expired or been terminated, all Obligations
shall have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, and unless the
Required Lenders shall otherwise consent in writing, Borrower covenants and
agrees with the Lenders that:
     SECTION 6.1 Ratio of Total Debt to Capital. Borrower will not permit its
ratio (expressed as a percentage) of (i) the consolidated Debt of Borrower and
its Subsidiaries to (ii) Capital to be greater than 60% at the end of any fiscal
quarter beginning with the fiscal quarter ending September 30, 2011.
ARTICLE VII
Negative Covenants
     Until the Commitments have expired or terminated, all Obligations shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, and unless the
Required Lenders shall otherwise consent in writing, Borrower covenants and
agrees with the Lenders that:
     SECTION 7.1 Liens. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon the
Property of Borrower or any of its Subsidiaries to secure Indebtedness of
Borrower or any other Person except:

  (i)   Liens on any property or assets owned or leased by Borrower or any
Subsidiary existing at the time such property or asset was acquired (or at the
time such Person became a Subsidiary); provided that in the case of the
acquisition of a Subsidiary such Lien only encumbers property or assets
immediately prior to, or at the time of, the acquisition by Borrower of such
Subsidiary;

43



--------------------------------------------------------------------------------



 



  (ii)   purchase money Liens so long as such Liens only encumber property or
assets acquired with the proceeds of the purchase money indebtedness incurred in
connection with such Lien;     (iii)   Liens granted by an Unrestricted
Subsidiary on its assets to secure Indebtedness incurred by such Unrestricted
Subsidiary;     (iv)   Liens on assets of a Restricted Subsidiary securing
Indebtedness of a Restricted Subsidiary owing to Borrower or to another
Restricted Subsidiary or Liens on assets of an Unrestricted Subsidiary securing
Indebtedness of an Unrestricted Subsidiary owing to Borrower, to a Restricted
Subsidiary or to another Unrestricted Subsidiary;     (v)   Liens existing on
the Effective Date set forth on Schedule 7.1;     (vi)   Liens arising under
operating agreements;     (vii)   Liens reserved in oil, gas and/or mineral
leases for bonus rental payments and for compliance with the terms of such
leases;     (viii)   Liens pursuant to partnership agreements, oil, gas and/or
mineral leases, farm-out agreements, division orders, contracts for the sale,
delivery, purchase, exchange, or processing of oil, gas and/or other
hydrocarbons, unitization and pooling declarations and agreements, operating
agreements, development agreements, area of mutual interest agreements, forward
sales of oil, natural gas and natural gas liquids, and other agreements which
are customary in the oil, gas and other mineral exploration, development and
production business and in the business of processing of gas and gas condensate
production for the extraction of products therefrom;     (ix)   Liens on the
stock or other ownership interests of or in any Unrestricted Subsidiary;     (x)
  Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business, that are not yet due and payable or that are being contested
as set forth in Section 3.6;     (xi)   pledges or deposits made in the ordinary
course of business to secure payment of worker’s compensation, or to participate
in any fund in connection with worker’s compensation, unemployment insurance,
old-age pensions or other social security programs;     (xii)   Liens imposed by
mandatory provisions of law such as for mechanics’, materialmen’s,
warehousemen’s, carriers’, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable;

44



--------------------------------------------------------------------------------



 



  (xiii)   Liens in renewal or extension of any of the foregoing permitted
Liens, so long as limited to the property or assets encumbered and the amount of
Indebtedness secured immediately prior to such renewal or extension; and    
(xiv)   in addition to Liens permitted by clauses (i) through (xiii) above,
Liens on property or assets of the Borrower and its Subsidiaries if the
aggregate Indebtedness of all such Persons secured thereby does not exceed five
percent (5%) of Borrower’s Consolidated Assets; provided that nothing in this
definition shall in and of itself constitute or be deemed to constitute an
agreement or acknowledgment by the Administrative Agent or any Lender that the
Indebtedness subject to or secured by any such Lien ranks (apart from the effect
of any Lien included in or inherent in any such Liens) in priority to the
Obligations.

     SECTION 7.2 Mergers. Borrower will not liquidate or dissolve, consolidate
with, or merge into or with, any other Person, or sell, lease or otherwise
transfer all or substantially all of its assets unless (a) Borrower is the
survivor of such merger or consolidation, and (b) no Default or Event of Default
has occurred and is continuing or would occur after giving effect thereto.
     SECTION 7.3 Asset Dispositions. Borrower will not, and will not permit any
of its Restricted Subsidiaries to, sell, transfer, lease, contribute or
otherwise convey, or grant options, warrants or other rights with respect to all
or substantially all of its assets. Notwithstanding the foregoing, nothing
herein shall prohibit any transfer of any assets from any Borrower to any
Subsidiary of Borrower, from any Subsidiary of a Borrower to such Borrower or
from a Subsidiary of Borrower to another Subsidiary of such Borrower.
     SECTION 7.4 Transactions with Affiliates. Borrower will not, and will not
permit any of its Subsidiaries to, enter into, or cause, suffer or permit to
exist any arrangement or contract with any of its other Affiliates unless such
arrangement or contract or group of arrangements or contracts, as the case may
be, are conducted on an arms-length basis; provided, however, that this Section
shall not apply to Apache Offshore Investment Partnership, a Delaware general
partnership, Apache Offshore Petroleum Limited Partnership, a Delaware limited
partnership, Main Pass 151 Pipeline Company, a Texas general partnership, and
Apache 681/682 Joint Venture, a Texas joint venture.
     SECTION 7.5 Restrictive Agreements. Borrower will not, and will not permit
any of its Subsidiaries to, enter into any agreement (excluding this Agreement,
or any other Loan Document) limiting the ability of Borrower to amend or
otherwise modify this Agreement or any other Loan Document. Borrower will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
agreement which restricts or prohibits the ability of any Restricted Subsidiary
to make any payments, directly or indirectly, to Borrower by way of dividends,
advances, repayments of loans or advances, reimbursements of management and
other intercompany charges, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any such Restricted Subsidiary to make any payment, directly or indirectly,
to Borrower.

45



--------------------------------------------------------------------------------



 



     SECTION 7.6 Guaranties. Borrower will not, and will not permit any of its
Restricted Subsidiaries to, guaranty any Indebtedness not included in the
consolidated Debt of Borrower and its Subsidiaries in an aggregate outstanding
principal amount at any time exceeding $100,000,000.
ARTICLE VIII
Events of Default
     SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

  (a)   Non-Payment of Obligations. Borrower shall default in the payment or
prepayment when due of any principal of any Loan or any reimbursement obligation
in respect of any LC Disbursement, or Borrower shall default (and such default
shall continue unremedied for a period of five (5) Business Days) in the payment
when due of any interest, fee or of any other obligation hereunder.     (b)  
Breach of Warranty. Any representation or warranty of Borrower made or deemed to
be made hereunder or in any other Loan Document or any other writing or
certificate furnished by or on behalf of Borrower to the Administrative Agent,
any other Agent or any Lender for the purposes of or in connection with this
Agreement or any such other Loan Document is or shall be false or misleading
when made in any material respect.     (c)   Non-Performance of Covenants and
Obligations. Borrower shall default in the due performance and observance of any
of its obligations under Section 7.2 or under Article VI.     (d)  
Non-Performance of Other Covenants and Obligations. Borrower shall default in
the due performance and observance of any other agreement contained herein or in
any other Loan Document, and such default shall continue unremedied for a period
of 30 days after notice thereof shall have been given to Borrower by the
Administrative Agent or the Required Lenders.     (e)   Default on Other
Indebtedness. A default shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any direct
payment obligation of Borrower or any of its Restricted Subsidiaries in any
amount in excess of $100,000,000.     (f)   Pension Plans. Any of the following
events shall occur with respect to any Pension Plan: (a) the termination of a
Pension Plan if, as a result of such termination, Borrower or any member of its
Controlled Group could be required to make a contribution to such Pension Plan,
or would reasonably expect to incur a liability or obligation to such Pension
Plan, in excess of $100,000,000; or (b) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a lien under Section
302(f) of ERISA with respect to a liability or obligation in excess of
$100,000,000.

46



--------------------------------------------------------------------------------



 



  (g)   Bankruptcy and Insolvency. Borrower or any of its Restricted
Subsidiaries shall (a) become insolvent or generally fail to pay, or admit in
writing its inability or unwillingness to generally pay, debts as they become
due; (b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for Borrower, or any of its Restricted
Subsidiaries, or any substantial part of the property of any thereof, or make a
general assignment for the benefit of creditors; (c) in the absence of such
application, consent or acquiescence, permit or suffer to exist the appointment
of a trustee, receiver, sequestrator or other custodian for Borrower, or any of
its Restricted Subsidiaries, or for a substantial part of the property of any
thereof, and such trustee, receiver, sequestrator or other custodian shall not
be discharged within 60 days, provided that Borrower and each Restricted
Subsidiary hereby expressly authorizes the Administrative Agent, each other
Agent and each Lender to appear in any court conducting any relevant proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; (d) permit or suffer to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of Borrower or any of its Restricted Subsidiaries, and,
if any such case or proceeding is not commenced by Borrower or such Restricted
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
Borrower or such Restricted Subsidiary or shall result in the entry of an order
for relief or shall remain for 60 days undismissed, provided that Borrower and
each Restricted Subsidiary hereby expressly authorizes the Administrative Agent
and each Lender to appear in any court conducting any such case or proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; or (e) take any corporate or partnership action authorizing, or
in furtherance of, any of the foregoing.     (h)   Judgments. Any judgment or
order for the payment of money in an amount of $100,000,000 or more in excess of
valid and collectible insurance in respect thereof or in excess of an indemnity
with respect thereto reasonably acceptable to the Required Lenders shall be
rendered against Borrower or any of its Restricted Subsidiaries and either
(a) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order, or (b) such judgment shall have become final and
non-appealable and shall have remained outstanding for a period of 60
consecutive days.     (i)   Change in Control. Any Person or group of Persons
(within the meaning of Section 13 or 14 of the Securities Exchange Act) shall
acquire beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act) of 33
1/3% or more of the outstanding shares of common stock of Borrower.

     SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
Section 8.1(g) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other obligations hereunder shall automatically be and
become immediately due and payable, without notice or

47



--------------------------------------------------------------------------------



 



demand. Without limiting the foregoing, the Administrative Agent and the Lenders
shall be entitled to exercise any and all other remedies available to them under
the Loan Documents and applicable law.
     SECTION 8.3 Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in Section 8.2) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Administrative
Agent, upon the direction of the Required Lenders, shall by notice to Borrower
declare all of the outstanding principal amount of the Loans and all other
obligations hereunder to be due and payable and the Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other obligations shall be and become immediately due and
payable, without further notice, demand or presentment, and the Commitments
shall terminate. Without limiting the foregoing, the Administrative Agent and
the Lenders shall be entitled to exercise any and all other remedies available
to them under the Loan Documents and applicable law.
ARTICLE IX
Agents
     Each of the Lenders and each of the Issuing Banks hereby irrevocably
appoints JPMorgan as Administrative Agent, and Citibank, N.A., Bank of America,
N.A. and Wells Fargo Bank, National Association as Syndication Agents and
authorizes each such Agent to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms hereof, together with
such actions and powers as are reasonably incidental thereto.
     Any bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.
     The Agents shall not have any duties or obligations except those expressly
set forth herein. Without limiting the generality of the foregoing, (a) the
Agents shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) each Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2), and (c) except as expressly set
forth herein, each Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Subsidiaries that is communicated to or obtained by the bank serving as
such Agent or any of its Affiliates in any capacity. Each Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of its own gross negligence or willful misconduct. Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to such Agent by Borrower or a Lender, and such
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in

48



--------------------------------------------------------------------------------



 



connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to such Agent. None of the Persons identified on the facing page of
this Agreement as the “Joint Lead Arrangers and Joint Bookrunners” (the
“Arrangers”) or the Syndication Agents shall have any right, power, obligation,
liability, responsibility or duty under this Agreement or any other Loan
Document other than, except in the case of the Arrangers, those applicable to
all Lenders as such.
     The Administrative Agent and the other Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent and the other Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
and the other Agents may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     Any Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and Borrower. Upon any such
resignation, Borrower shall have the right, in consultation with the Required
Lenders, to appoint one of the Lenders as a successor. If no successor shall
have been so appointed by Borrower and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and

49



--------------------------------------------------------------------------------



 



their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
ARTICLE X
Miscellaneous
     SECTION 10.1 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

  (a)   if to Borrower, to:

Apache Corporation
2000 Post Oak Boulevard, Suite 100
Houston, Texas 77056-4400
Attention:   Matthew W. Dundrea
                   Senior Vice President—Treasury and Administration
Telephone: (713) 296-6640
Facsimile:   (713) 296-6458

      with a copy to:  

Assistant Treasurer
Apache Corporation
2000 Post Oak Boulevard, Suite 100
Houston, Texas 77056-4400
Telephone:      (713) 296-6642
Facsimile:       (713) 296-6477

      and with copy to:  

Vice President and General Counsel
Apache Corporation
2000 Post Oak Boulevard, Suite 100
Houston, Texas 77056-4400
Telephone:     (713) 296-6204
Facsimile:      (713) 296-6458

  (b)   if to the Administrative Agent, to:

50



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
Loan & Agency Services Group
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention:       Bejaye E. Ilegbodu
Telephone:      (713) 750-4147
Facsimile:       (713) 427-6307

      with a copy to:  

JPMorgan Chase Bank, N.A.
707 Travis Street, 12th floor North
Houston, Texas 77002
Attention:       Debra Hrelja
Telephone:      (713) 216-4039
Facsimile:       (713) 216-8870

  (c)   if to JPMorgan as an Issuing Bank, to:  

JPMorgan Chase Bank, N.A.
Loan & Agency Services Group
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention:       Bejaye E. Ilegbodu
Telephone:      (713) 750-4147
Facsimile:       (713) 427-6307

      with a copy to:  

JPMorgan Chase Bank, N.A.
707 Travis Street, 12th floor North
Houston, Texas 77002
Attention:       Debra Hrelja
Telephone:      (713) 216-4039
Facsimile:       (713) 216-8870
     (d) if to any other Issuing Bank, to it at its address (or telecopy number)
provided to the Administrative Agent and Borrower or as set forth in its
Administrative Questionnaire.
     (e) if to any other Lender, to it at its address (or telecopy number)
provided to the Administrative Agent and Borrower or as set forth in its
Administrative Questionnaire.
Notices and other communications between the Administrative Agent, the Issuing
Banks and the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender or
Issuing Bank. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic

51



--------------------------------------------------------------------------------



 



communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall (i) if received by the recipient on or before 5:00 p.m.,
New York City time, be deemed to have been given on the date of receipt or
(ii) if received by the recipient after 5:00 p.m., New York City time, be deemed
to have been given on the day following the date of receipt.
     SECTION 10.2 Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by
Borrower therefrom shall in any event be effective except in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by Borrower and the Required
Lenders or by Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender or the Commitments without the written consent of such
Lender or each Lender, respectively, (ii) reduce the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Sections 2.17(b) or (c) in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, or (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof or thereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or thereunder or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Banks hereunder or thereunder without the prior written consent of
the Administrative Agent or the applicable Issuing Banks, as the case may be.

52



--------------------------------------------------------------------------------



 



     SECTION 10.3 Expenses; Indemnity; Damage Waiver.
     (a) Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by J.P. Morgan Securities LLC and the Agents, including the reasonable fees,
charges and disbursements of counsel for the Agents, in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Agents, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Agents, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, Letters of
Credit or this Agreement.
     (b) Borrower shall indemnify the Agents, the Arrangers, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”), WHETHER OR NOT RELATED TO ANY
NEGLIGENCE OF THE INDEMNITEE, against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the actual or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether brought by a third party or by the Borrower and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (i) resulted from the gross negligence
or willful misconduct of such Indemnitee or (ii) arise in connection with any
issue in litigation commenced by Borrower or any of its Subsidiaries against any
Indemnitee for which a final judgment is entered in favor of Borrower or any of
its Subsidiaries against such Indemnitee.
     (c) To the extent that Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or any Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable

53



--------------------------------------------------------------------------------



 



unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or any Issuing Bank, in its capacity as such.
     (d) To the extent permitted by applicable law, (i) Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, and (ii) Agents and
Lenders shall not assert, and hereby waives, any claim against any Borrower, in
each case on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions or any Loan or the use of the
proceeds thereof, except for any such claim arising from the gross negligence or
willful misconduct of such Indemnitee or the Borrower, as applicable; provided
that, notwithstanding the foregoing, nothing contained in this sentence shall
limit the Borrower’s indemnity obligations with respect to claims asserted by
Persons (other than the Agents and the Lenders) to the extent set forth in this
Section 10.3.
     (e) All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor.
     SECTION 10.4 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) Borrower
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld or delayed); (ii) except in the case of an assignment
to a Lender or an Affiliate of a Lender, the Administrative Agent and the
applicable Issuing Banks must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed), (iii) except in
the case of an assignment to a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be in increments of $1,000,000 and not less than
$10,000,000 unless each of Borrower and the Administrative Agent otherwise
consent, (iv) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning

54



--------------------------------------------------------------------------------



 



Lender’s rights and obligations under this Agreement, (v) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
(vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of Borrower otherwise required under this paragraph shall not be
required if an Event of Default under Section 8.1 has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16, 2.17 and 10.3). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
     (c) The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, the Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register and will provide
prompt written notice to Borrower of the effectiveness of such Assignment. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
     (e) Any Lender may, without the consent of Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and

55



--------------------------------------------------------------------------------



 



directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) if such Participant is not a Lender
or an Affiliate of a Lender, such Lender shall have given notice to Borrower of
the name of the Participant and the amount of such participation. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (ii) and (iii) of the first proviso
to Section 10.2(b) that affects such Participant. Subject to paragraph (f) of
this Section, Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
     (f) A Participant shall not be entitled to receive any greater payment
under Sections 2.14, 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless Borrower shall expressly agree otherwise in writing. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 2.16(e) as though it were a Lender.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or, in the case of a Lender organized in a
jurisdiction outside of the United States, a comparable Person, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     SECTION 10.5 Survival. All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.14, 2.15, 2.16, 2.17 and 10.3 and Article IX shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

56



--------------------------------------------------------------------------------



 



     SECTION 10.6 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     SECTION 10.7 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 10.8 Right of Setoff. If an Event of Default shall have occurred
and be continuing and the Obligations of Borrower shall have been accelerated,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by such Lender or Affiliate to or for the credit or the account of
Borrower against any of and all the obligations of Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     SECTION 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
     (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
     (b) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING

57



--------------------------------------------------------------------------------



 



MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
AGENTS, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
     (c) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THE FIRST
SENTENCE OF PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
     (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
     SECTION 10.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 10.11 Confidentiality. Each of the Agents, the Issuing Banks and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of Borrower or (h) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section by any
Person or (B) becomes available to any Agent, any Issuing Bank or any Lender on
a non-confidential basis from a source other than Borrower or any Person
obligated to maintain the confidentiality of such Information. Prior to
disclosing any Information under clause (c) above, the Agent, the

58



--------------------------------------------------------------------------------



 



Issuing Bank or Lender required or asked to make such disclosure shall make a
good faith effort to give Borrower prior notice of such proposed disclosure to
permit Borrower to attempt to obtain a protective order or other appropriate
injunctive relief. For the purposes of this Section, “Information” means all
information received from Borrower relating to Borrower or its business, other
than any publicly available information and such information that is available
to any Agent, any Issuing Bank or any Lender on a non-confidential basis prior
to disclosure by Borrower; provided that, in the case of information received
from Borrower after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     SECTION 10.12 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower to
a Lender or any Agent under this Agreement shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to such Lender or
Agent limiting rates of interest which may be charged or collected by such
Lender or Agent. Accordingly, if the transactions contemplated hereby would be
illegal, unenforceable, usurious or criminal under laws applicable to a Lender
or Agent (including the laws of any jurisdiction whose laws may be mandatorily
applicable to such Lender or Agent notwithstanding anything to the contrary in
this Agreement or any other Loan Document but subject to Section 2.12 hereof)
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document, it is agreed as follows:
     (i) the provisions of this Section shall govern and control;
     (ii) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement, or under any of the other aforesaid agreements or
otherwise in connection with this Agreement by such Lender or Agent shall under
no circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to each Lender and the
Agent herein called the “Highest Lawful Rate”), and any excess shall be
cancelled automatically and if theretofore paid shall be credited to Borrower by
such Lender or Agent (or, if such consideration shall have been paid in full,
such excess refunded to Borrower);
     (iii) all sums paid, or agreed to be paid, to such Lender or Agent for the
use, forbearance and detention of the indebtedness of Borrower to such Lender or
Agent hereunder or under any Loan Document shall, to the extent permitted by
laws applicable to such Lender or Agent, as the case may be, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof;
     (iv) if at any time the interest provided pursuant to this Section or any
other clause of this Agreement or any other Loan Document, together with any
other fees or

59



--------------------------------------------------------------------------------



 



compensation payable pursuant to this Agreement or any other Loan Document and
deemed interest under laws applicable to such Lender or Agent, exceeds that
amount which would have accrued at the Highest Lawful Rate, the amount of
interest and any such fees or compensation to accrue to such Lender or Agent
pursuant to this Agreement shall be limited, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender or Agent
pursuant to this Agreement below the Highest Lawful Rate until the total amount
of interest accrued pursuant to this Agreement or such other Loan Document, as
the case may be, and such fees or compensation deemed to be interest equals the
amount of interest which would have accrued to such Lender or Agent if a varying
rate per annum equal to the interest provided pursuant to any other relevant
Section hereof (other than this Section), as applicable, had at all times been
in effect, plus the amount of fees which would have been received but for the
effect of this Section; and
     (v) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Loan Documents) by such
Lender or Agent would cause such Lender to charge Borrower a criminal rate of
interest, the Lenders and the Agents agree that they will not require the
payment or receipt thereof or a portion thereof which would cause a criminal
rate of interest to be charged by such Lender or Agent, as applicable, and if
received such affected Lender or Agent will return such funds to Borrower so
that the rate of interest paid by Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.
     SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the
USA Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that, pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify Borrower in accordance with the USA Patriot Act.
     SECTION 10.14 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            APACHE CORPORATION
      By:   /s/ Matthew W. Dundrea         Name:   Matthew W. Dundrea       
Title:   Senior Vice President—Treasury and Administration     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 1



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
      By:   /s/ Debra Hrelja         Name:   Debra Hrelja        Title:   Vice
President     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 2



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Syndication Agent and as a
Lender
      By:   /s/ Andrew Sidford         Name:   Andrew Sidford        Title:  
Vice President     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 3



--------------------------------------------------------------------------------



 



           
BANK OF AMERICA, N.A., as a Syndication
Agent and as a Lender
      By:   /s/ Joseph Scott         Name:   Joseph Scott        Title:  
Director     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 4



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Syndication Agent and
as a Lender
      By:   /s/ Leanne S. Phillips         Name:   Leanne S. Phillips       
Title:   Director     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 5



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL, as a Lender
      By:   /s/ James V. Ducote         Name:   James V. Ducote        Title:  
Director     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 6



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Lender
      By:   /s/ Richard Hawthorne         Name:   Richard Hawthorne       
Title:   Director              By:   /s/ Matthew A. Turner         Name:  
Matthew A. Turner        Title:   Vice President     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 7



--------------------------------------------------------------------------------



 



            COMMONWEALTH BANK OF AUSTRALIA, as a Lender
      By:   /s/ Gregory A. Caione         Name:   Greg Caione        Title:  
Head of Natural Resources — Americas     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 8



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender
      By:   /s/ Yvonne Tilden         Name:   Yvonne Tilden        Title:  
Director              By:   /s/ Ming K. Chu         Name:   Ming K. Chu       
Title:   Vice President     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 9



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA, as a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 10



--------------------------------------------------------------------------------



 



           
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Mercedes Ahumada         Name:   Mercedes Ahumada       
Title:   Vice President     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 11



--------------------------------------------------------------------------------



 



           
MIZUHO CORPORATE BANK (USA), as a Lender
      By:   /s/ Leon Mo         Name:   Leon Mo        Title:   Senior Vice
President     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 12



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a Lender
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 13



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Jay T. Sartain         Name:   Jay T. Sartain        Title:  
Authorized Signatory     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 14



--------------------------------------------------------------------------------



 



            STANDARD CHARTERED BANK, as a Lender
      By:   /s/ James P. Hughes         Name:   James P. Hughes A2386       
Title:   Director              By:   /s/ Andrew K. Lueder         Name:   Andrew
K. Lueder        Title:   Head, Credit Documentation Unit     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 15



--------------------------------------------------------------------------------



 



           
THE ROYAL BANK OF SCOTLAND PLC, as a Lender
      By:   /s/ David Slye         Name:   David Slye        Title:   Authorised
Signatory     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 16



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH, as a Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director
Banking Products Services, US              By:   /s/ Irja R. Otsa        
Name:   Irja R. Otsa        Title:   Associate Director
Banking Products Services, US     

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 17



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as a Lender
      By:   /s/ Scott Gildea         Name:   Scott Gildea        Title:   Vice
President   

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 18



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE, as a Lender
      By:   /s/ Stephen W. Warfel         Name:   Stephen W. Warfel       
Title:   Managing Director   

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 19



--------------------------------------------------------------------------------



 



            THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender
      By:   /s/ David Perlman         Name:   David Perlman        Title:   AVP
 

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 20



--------------------------------------------------------------------------------



 



            AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender
      By:   /s/ John W. Wade         Name:   John W. Wade        Title:   Deputy
General Manager Head of Operations and Infrastructure   

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 21



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Lender
      By:   /s/ Darrell Stanley         Name:   Darrell Stanley        Title:  
Managing Director        By:   /s/ Michael D. Willis         Name:   Michael D.
Willis        Title:   Managing Director   

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 22



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ Randolph J. Stierer         Name:   Randolph J. Stierer       
Title:   Vice President
Fifth Third Bank   

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 23



--------------------------------------------------------------------------------



 



            NATIXIS, as a Lender
      By:   /s/ Louis P. Laville, III         Name:   Louis P. Laville, III     
  Title:   Managing Director            By:   /s/ Daniel Payer         Name:  
Daniel Payer        Title:   Managing Director   

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 24



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ J. Frazell         Name:   J. Frazell        Title:   Director 
 

[SIGNATURE PAGE TO
FIVE-YEAR SENIOR REVOLVING CREDIT FACILITY]

S - 25